EXHIBIT 10.15 Schedule to Notes in Form of Employment Agreement Note (A) Note (B) Note (C) Note (D) Note (E) KATHLEEN M. MAHONEY December2, 2013 Executive Vice President, General Counsel and Secretary EDWARD L. BRUNOT December3, 2013 Executive Vice President, President of MDV Christopher P Meyers April 11, 2016 Executive Vice President Chief Financial Officer n/a EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made by SpartanNash Company, a Michigan corporation (the “Company”), and (A) (“Executive”). The parties agree as follows: 1.Effective Date and Term. This Agreement will take effect as of (B) (“Effective Date”), and will remain in effect during Executive’s Employment (as defined in Section2) and thereafter as to those provisions that expressly state that they will remain in effect after termination of Executive’s employment. 2.Employment. Executive will serve as (C) of the Company or an Affiliate, or may be transferred to another management position with the Company or an Affiliate at the same or a different location and at the same or greater annual salary and bonus opportunity (except for economic or business motivated salary changes described in Section5(b)(i) and changes to bonus opportunity), as may be assigned by the Company (the “Employment”). If Executive refuses a transfer permitted by the preceding sentence Executive will be deemed to have resigned from the Employment and will not be entitled to severance pay under Section6 or otherwise. Executive will perform the duties assigned from time to time to Executive’s position. The Employment will be full time and Executive’s entire business time and efforts will be devoted to the Employment, except as otherwise provided by written Company policy. Executive agrees to comply with Company policies, including but not limited to any applicable Company policy requiring Executive to own shares of common stock in the Company. As used in this Agreement, the term “Affiliate” includes any organization controlling, controlled by or under common control with the Company. 3.Term of Employment. The term of the Employment will be indefinite and will continue until terminated pursuant to this Agreement. 4.Compensation. Executive will be compensated during the Employment as follows: (a)Salary. The Executive’s salary as of the Effective Date is $(D) per year (or a pro-rated weekly amount for any partial year), [to be increased to $(E) effective December29, 2013,]1subject to normal payroll deductions and payable in accordance with the Company’s normal payroll practices. Executive’s salary will be reviewed annually by the Company and subject to the limitations in Section5(b)(i) may be adjusted to reflect Company determinations of Executive’s performance, Company performance, or business or economic conditions. (b)Bonus. Executive will be eligible to participate in any bonus programs designated by the Company from time to time for executives occupying positions at the same level as Executive’s position, in accordance with the terms of such programs, which are subject to change from time to time in the Company’s discretion. 1 This language is omitted in the case of Mr. Meyers. (c)Benefits. Executive will be eligible to participate in fringe benefit programs covering the Company’s salaried employees as a group, and in any programs applicable under Company policy to executives occupying positions at the same level as Executive’s position. The terms of applicable insurance policies and benefit plans in effect from time to time will govern with regard to specific issues of coverage and benefit eligibility. All benefit programs are subject to change from time to time in the Company’s discretion. (d)Relocation Assistance. Executive agrees to relocate to the Grand Rapids, Michigan area within nine months after the Effective Date. Executive will receive Company-paid relocation assistance pursuant to the Company’s relocation assistance policy and the Company’s offer letter to Executive. Executive agrees that if Executive resigns other than for Good Reason during the first twelve (12)months of Executive’s relocation to the Grand Rapids, Michigan area, Executive will repay the Company for all relocation expenses paid by the Company in connection with Executive’s relocation.2 (e)Business Expenses. The Company will reimburse Executive for reasonable, ordinary and necessary business expenses that are specifically authorized or authorized by Company policy, subject to Executive’s prompt submission of proper documentation for tax and accounting purposes. Such expenses shall be reimbursed within thirty (30)days after Executive requests reimbursement, but in no event later than two and one-half (21/2) months after the end of the year in which the expense is incurred. 5.Termination of Employment. (a)Termination Without Severance Pay. Executive shall not be entitled to any further compensation from the Company or any Affiliate after termination of the Employment as permitted by this Section5(a), except (A)unpaid salary installments through the end of the week in which the Employment terminates, and (B)any vested benefits accrued before the termination of Employment under the terms of any written Company policy or benefit program. i.Death. The Employment will terminate automatically upon Executive’s death. ii.Disability. If Executive is unable to perform Executive’s duties under this Agreement due to physical or mental disability for a continuous period of one hundred eighty (180)days or longer and Executive is eligible for benefits under the Company’s long-term disability insurance policy (“long-term disability benefits”), the Company may terminate the Employment under this Section5(a)(ii). If the Company terminates the Employment as the result of Executive’s inability to perform Executive’s duties for less than one hundred eighty (180)days due to a disability, the termination of Employment will be deemed to be pursuant to Section5(b)(ii) below. iii.Termination by Company for Cause. The Company may terminate the Employment for “Cause,” defined as Executive’s: (A)breach of any provision of Sections 7, 8, or 9 of this Agreement; (B)willful continued failure to perform or willful poor performance of duties (other than due to disability) after warning and reasonable opportunity to meet reasonable required performance standards; (C)gross negligence causing or placing the Company at risk of significant damage or harm; (D)misappropriation of or intentional damage to Company property; (E)conviction of a felony (other than negligent vehicular homicide); or (F)intentional act or omission that Executive knows or should know is significantly detrimental to the interests of the Company.
